                                          Case 4:12-cr-00818-PJH Document 201 Filed 06/17/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                        Case No. 12-cr-00818-PJH-1
                                  8                    Plaintiff,

                                  9             v.                                      ORDER DISMISSING MOTION FOR
                                                                                        COMPASSIONATE RELEASE
                                  10     ROYLAND RICE,                                  WITHOUT PREJUDICE
                                  11                   Defendant.                       Re: Dkt. Nos. 177, 187

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant in the above-captioned case filed a motion for compassionate release.

                                  15   Dkt. 177. In ruling upon that motion, the court first ruled as a threshold matter that

                                  16   defendant had met the exhaustion requirement of 18 U.S.C. § 3582(c). Dkt. 187 at 3.

                                  17   The court then considered and denied the motion on the merits.

                                  18          On appeal, the Ninth Circuit concluded that defendant had not met the exhaustion

                                  19   requirement, and thus vacated this court’s order. Dkt. 199 at 2. The Ninth Circuit

                                  20   remanded the case with instructions that this court dismiss defendant’s motion without

                                  21   prejudice to him filing another motion after exhaustion. Id. Accordingly, the court

                                  22   dismisses defendant’s motion for compassionate release without prejudice.

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: June 17, 2021

                                  26                                                    /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  27                                                United States District Judge
                                  28
